DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12, 14-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 2020/0235701; reference of record).
Regarding claim 1, Nomura teaches a clock oscillator (figure 21), comprising:
a first resonator (28) configured to output at a first output frequency;
a second resonator (18) configured to output at a second output frequency that is lower than the first output frequency (Because the frequency synthesizer of Nomura comprises frequency dividers 63 and 65, the frequency of 18 will be lower than the frequency of 28.); and
a frequency synthesis module (14, 71, 72) configured to generate a synthesis frequency (from 66) based on the first output frequency and the second output frequency,
wherein the synthesis frequency is configured to be a clock signal of the clock oscillator (para. [0146]).
As for claim 3, Nomura teaches wherein the first output frequency belongs to a first frequency range, and wherein the second output frequency belongs to a second frequency range, wherein the first frequency range is higher than or equal to a first frequency value, wherein the second frequency range is lower than or equal to a second frequency value, and wherein the first frequency value is higher than the second frequency value (The voltage dividers 63 and 65 generate the frequency ranges and the claimed relationships between the frequency ranges and frequency values.).
As for claims 4 and 5, Nomura teaches wherein the frequency synthesis module comprises a loop filter (71), a tuned circuit (62), and a phase detector (61) configured to generate a control signal by using the loop filter (71) to adjust the tuned circuit (62); and a frequency divider (63) connected to the tuned circuit (62) and configured to implement a multi-frequency output (output of 63).
As for claim 6, Nomura teaches wherein the first resonator (28) and the second resonator (18) are crystal resonators (resonators 18 and 28 are identified as crystal resonators) or semiconductor resonators.
Regarding claim 7, Nomura teaches wherein the first resonator (28) is an AT-cut crystal resonator (para. [0055]) and the second resonator (18) is a stress compensated (SC)-cut crystal resonator (para. [0050]), or wherein the first resonator is a bulk acoustic wave (BAW) resonator and the second resonator is a silicon micro-electromechanical systems (MEMS) resonator.
Regarding claim 8, Nomura teaches wherein the first resonator and the second resonator are vacuum-packaged resonators (para. [0044] and [0056]).
As for claims 9-11, Nomura teaches a heating unit and a temperature sensor; wherein the heating unit is integrated into the second resonator, and wherein the temperature sensor is integrated into the second resonator or into an integrated circuit (IC); a temperature control circuit configured to generate a control signal based on a measurement result of the temperature sensor, wherein the control signal is configured to control the heating unit to generate heat in order to adjust a temperature inside the clock oscillator (As seen in figure 20 and para. [0048] and [0053], the temperature of the second resonator 18 is controlled according to a measured temperature used to control a heating device within control element 16.).
Regarding claim 12, the method as recited in the claim is inherently present in the structure discussed above in the rejection of claim 1. Also, see the packaging in figure 20.
Regarding claims 14-23 and 25, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 2-11.
As for claim 26, Nomura teaches an electronic device (figures 22-25), comprising:
a clock oscillator (figure 21), comprising:
a first resonator (28) configured to output at a first output frequency;
a second resonator (18) configured to output at a second output frequency that is lower than the first output frequency (Because the frequency synthesizer of Nomura comprises frequency dividers 63 and 65, the frequency of 18 will be lower than the frequency of 28.); and
a frequency synthesis module (14, 71, 72) configured to generate a synthesis frequency (from 66) based on the first output frequency and the second output frequency,
wherein the synthesis frequency is configured to be a clock signal of the clock oscillator (para. [0146]).
Regarding claim 27, Nomura teaches wherein the electronic device is a communication device or a network device (See the communication/network devices in figures 22-25).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura.
As for claim 2, Nomura teaches wherein the first output frequency belongs to a first frequency range, the second output frequency belongs to a second frequency range, the first frequency range is higher than a first frequency value, and the second frequency range is lower than or equal to the first frequency value, or wherein the first frequency range is higher than or equal to the first frequency value, and the second frequency range is lower than the first frequency value (The voltage dividers 63 and 65 generate the frequency ranges and the claimed relationships between the frequency ranges and frequency values.).
Nomura fails to teach wherein the first frequency value is greater than or equal to 107 hertz (Hz) and less than or equal to 108 Hz.
However, as would have been recognized by one of ordinary skill in the art, the frequency value of a resonator is a matter of design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the frequency range of the resonator to Nomura because such a modification would have been a matter of design choice made to meet particular design specifications.
Regarding claims 13 and 24, the method as recited in the claim is inherently present in the structure discussed above in the rejection of claim 2.

Conclusion
The prior art made of record and not relied upon teaches clock generators, comprising: multiple resonators and frequency synthesizers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 27, 2022